ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_02_FR.txt. 31

OPINION INDIVIDUELLE DE M. NAGENDRA SINGH

[Traduction]

Tout en ayant donné mon suffrage à l’arrêt de Ja Cour, j'estime devoir
souligner certains aspects de l’affaire.

i) Il résulte de l’arrêt de la Cour que l’objet de l’intervention est d’une
grande importance pour un tribunal chargé d’appliquer aux faits de l’es-
pèce les dispositions de l’article 62 du Statut. Or l'Italie, dans sa requête, a
présenté cet objet sous deux aspects. Premièrement, elle a d’emblée affirmé
dans la présente procédure qu’elle ne formulait de prétention contre
aucune des deux Parties, et que d’ailleurs elle n’attendait pas de la Cour
une décision délimitant ses propres zones de plateau continental. Elie est
allée jusqu’à déclarer qu’elle ne demandait pas une décision déclaratoire
des principes et règles de droit international qui seraient applicables à une
telle délimitation. Ce que l’Italie demandait à la Cour a été défini avec
précision par ses conseils, dans les termes suivants :

« L'Italie demande à la Cour ... de prendre en considération les
intérêts d’ordre juridique de l'Italie relatifs à des zones revendiquées
par les Parties principales, ou à certaines parties de ces zones, et de
donner en conséquence aux deux Parties toutes indications utiles pour
qu’elles n’incluent pas, dans l’accord de délimitation qu’elles conclu-
ront en application de l’arrêt de la Cour, des zones qui, en raison de
l'existence de droits de l’Italie, devraient faire l’objet soit d’une déli-
mitation entre l'Italie et Malte, soit d’une délimitation entre I’Italie et
la Libye, soit le cas échéant d’un accord de délimitation entre les trois
pays. » (Audience du 25 janvier 1984 ; les italiques sont de moi.)

Si le but ainsi recherché était de signaler les zones intéressant I’Italie à la
Cour, en donnant à celle-ci les informations préalables nécessaires pour
que son arrêt n’empiète pas sur les droits souverains et les prétentions de
l'Italie, il semble que ce but ait été effectivement atteint par la procédure
qui a suivi la décision de la Cour, prise conformément à Particle 62 du
Statut, d’entendre non seulement l’Italie mais aussi les Parties au différend.
Il est hors de doute que la Cour a maintenant pleine connaissance de
l’existence des intéréts italiens et de leur étendue, et qu’il est donc impos-
sible qu’elle empiéte par sa décision sur les prétentions et les intéréts de
l'Italie ou qu’elle les compromette, fût-ce par mégarde. L’Italie, dans sa
réponse écrite à la question posée lors des audiences par M. de Lacharrière,
a exactement précisé, dans les quatre directions, les lieux jusqu’où peuvent
s'étendre ses intérêts, tels que ceux-ci concernent la Cour en l’espèce.
Aucun tribunal ne saurait négliger cet aspect des choses, que l'Italie a fort
bien mis en lumière. D’ailleurs la Cour a pris les précautions requises pour

32
PLATEAU CONTINENTAL (OP. IND. NAGENDRA SINGH) 32

sauvegarder les intérêts de l’Italie aux paragraphes 42 et 43 de son arrêt,
que j’approuve entièrement. Quand en effet le requérant n’est pas autorisé
à intervenir devant la Cour, c’est pour celle-ci un devoir impérieux que de
sauvegarder les droits dudit requérant et de n’admettre en aucun cas qu’ils
soient transgressés dans son arrêt sur le différend entre les parties en litige.
Tout en soulignant cet aspect, il me paraît que l’objet poursuivi par l'Italie,
consistant à alerter la Cour, est d’ores et déjà atteint, puisque la Cour sait
désormais jusqu’où elle peut aller dans la délimitation qui lui est deman-
dée. Cela ne veut pas dire que l'institution de l’intervention au titre de
Particle 62 puisse jamais être réduite aux proportions d’une simple audi-
tion du requérant sur l’admissibilité de sa demande, car cet article du
Statut vise beaucoup plus qu’une audition préliminaire. Une autre consi-
dération essentielle intervient, qui est mentionnée à l'alinéa ii) ci-après.

Le second aspect de la requête italienne qu’a relevé la Cour a trait au rôle
qu’apparemment l'Italie lui demandait de jouer — de « définir », « sauve-
garder », « protéger » et « reconnaître » ses droits —, rôle pour lequel,
semble-t-il, la Cour était requise de rendre une décision judiciaire. Sans
aucun doute, une telle décision eût exigé un lien juridictionnel entre l’in-
tervenant et les Parties au différend, et j’approuve la Cour d’avoir conclu
que, sous cet aspect, l’objet de l’intervention italienne ne pouvait être
atteint sans un lien juridictionnel convenable entre l'Italie et Malte et entre
l'Italie et la Libye.

En résumé, donc, l’objet de l’intervention italienne est atteint, sous ses
deux aspects, dans toute la mesure où cela était du pouvoir de la Cour. On
peut même dire que le but qui consistait à informer Ja Cour de l’étendue des
intérêts italiens a été totalement atteint. Pour ce qui est de l’autre but de
l'intervention, qui était de faire « reconnaître », « sauvegarder » et « pro-
téger » les intérêts de l’Italie, la Cour, comme je viens de l'indiquer, a
déclaré ne pouvoir juger en l'absence d’un lien juridictionnel entre l’in-
tervenant et les Parties au différend. Ainsi la Cour a fait, dans les circons-
tances de l’espèce, tout son possible pour donner satisfaction à l'Italie,
dans la mesure où elle pouvait le faire dans les limites prescrites à l’ar-
ticle 62 de son Statut, en absence d’un lien juridictionnel, et malgré l’op-
position des deux Parties au différend. Elle n’a pas apparemment trouvé le
moyen de répondre à la demande qui lui était faite de « reconnaître » les
droits italiens, car cela l’eût entraînée à exercer son pouvoir judiciaire, ce
qu’elle ne pouvait faire sans le consentement des Parties au différend.

Dans ces conditions, il semble que la Cour ait consenti à l'Italie tout ce
qu’elle pouvait lui accorder dans le cadre de l’article 62 et en l’absence d’un
lien juridictionnel. Il est vrai que l’intervention lui a été refusée ; mais il n’y
a là rien qui puisse passer pour une injustice. Si d’ailleurs j’ai voté pour
l'arrêt de la Cour, la raison majeure en est précisément que, même sans
admettre l'intervention de l'Italie, la Cour a nettement affirmé que les
intérêts italiens dans la région considérée resteraient pour elle une préoc-
cupation de la plus haute importance. Cela étant, accepter l'intervention
n’eût rien ajouté à l'information de la Cour. Par ailleurs, admettre la
requête de l’italie aurait évidemment eu pour résultat de soumettre cet Etat

33
PLATEAU CONTINENTAL (OP. IND. NAGENDRA SINGH) 33

aux obligations que l’article 59 du Statut impose aux parties en litige. Bref,
il semble bien que la Cour, par son arrêt, ait accordé à l'Italie tout ce qu’elle
pouvait lui accorder dans les circonstances de l’espèce, et cela sans que
l'Italie se trouve liée en vertu de l’article 59 par l'arrêt à venir dans l’affaire
Libye/ Malte. Le résultat final devrait donc satisfaire l’Italie.

ii) Je voudrais aussi souligner l'utilité qu’il y aurait à accorder au can-
didat à l'intervention l'accès aux pièces écrites des parties principales, faute
desquelles il se trouve obligé de plaider, si j’ose dire, à l’aveuglette, ce qui ne
répond pas aux exigences d’une bonne justice. Ce moyen essentiel, après
avoir été refusé à Malte en 1981, vient de l’être à l'Italie, bien que les Parties
au différend eussent plaidé en la présente espèce que le requérant, ayant pu
faire connaître ses vues en vertu de l’article 62, n’avait pas à être entendu
plus avant conformément aux règles de l’intervention inscrites aux ar-
ticles 82 à 85 du Règlement de la Cour ; en d’autres termes, si le candidat à
l'intervention était entendu une fois, cela devait suffire pour informer la
Cour. Si vraiment il en est ainsi, il semble que l’Etat en question devrait
recevoir communication des écritures des parties, de façon à pouvoir
s'exprimer pleinement et à correctement informer la Cour de ses intérêts. I]
est vrai que, dans ces deux affaires, les Parties avaient objecté à la com-
munication de leurs écritures au requérant ; mais, alors, elles ne peuvent
prétendre que celui-ci s’est pleinement exprimé. I] semble donc qu’il serait
dans l'intérêt des parties en litige d’accepter que leurs écritures soient
communiquées à l'Etat cherchant à intervenir, afin d’être elles-mêmes
suffisamment au fait des intérêts des Etats tiers, dont la Cour elle aussi
tient à être pareillement et suffisamment informée. En l’espèce, le fait que
le requérant n’a pas eu accès aux écritures des Parties en cause revêt une
certaine importance, dans ce sens qu’il a pu ainsi être empêché de présenter
à la Cour un exposé aussi clair, complet et pertinent de ses intérêts que celui
qu’il aurait pu soumettre s’il avait disposé de ces pièces. De toute évidence
un tel exposé est également utile à la Cour pour qu’elle puisse bien juger de
l’admissibilité de l’intervention. Il est donc dans l’intérêt de la justice que
l'Etat cherchant à intervenir soit en mesure de consulter les pièces écrites
des parties à un différend. Il m’apparait cependant qu’en l’espèce, malgré
cette lacune, la Cour a pu avoir une idée d’ensemble suffisante des intérêts
italiens pour pouvoir se prononcer sur la requête. Néanmoins, dans toute
affaire future d'intervention, la mise des pièces de procédure à la dispo-
sition de l’Etat cherchant à intervenir ne devra pas être perdue de vue.

iii). Enfin je tiens à affirmer que, malgré les décisions négatives rendues
par la Cour en 1981 et dans la présente affaire, l’institution de l’interven-
tion, telle que prévue à l’article 62 du Statut de la Cour, reste ouverte à la
communauté internationale, à condition d’être utilisée dans les limites
prescrites par cet article. La Cour a maintenant suffisamment précisé que,
si l’intervenant demande une décision sur une prétention formulée par lui,

34
PLATEAU CONTINENTAL (OP. IND. NAGENDRA SINGH) 34

c’est-à-dire une décision judiciaire de la Cour, un lien juridictionnel entre
l’intervenant et les parties au différend est indispensable. Si par contre il
s’agit d'informer la Cour des intérêts de l'Etat tiers, cela peut se faire dans
tous les cas au moyen d’une requête faite en vertu de l’article 62 et sans
établir l’existence d’un lien juridictionnel. Cet article du Statut a donc son
utilité propre, aussi limitée soit-elle.

(Signé) NAGENDRA SINGH.

35
